Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150695(126)                                                                                      Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re APPLICATION OF MICHIGAN ELECTRIC                                                                   Joan L. Larsen,
  TRANSMISSION COMPANY FOR                                                                                           Justices
  TRANSMISSION LINE
  _________________________________________
  CHARTER TOWNSHIP OF OSHTEMO,
           Appellant,
                                                                   SC: 150695
  v                                                                COA: 317893
                                                                   MPSC No.: 00-017041
  MICHIGAN ELECTRIC TRANSMISSION
  COMPANY, LLC,
           Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
             Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of appellee Michigan Public Service
  Commission to extend the time for filing its brief is GRANTED. The brief will be
  accepted as timely filed if submitted on or before March 25, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 23, 2016
                                                                              Clerk